Oo 7A ND nA fF W YN

NY wp WN WN WKN WH NN WKN NO RR Re RRP RP eRe ee
on HDR OW BW NO KF DT OBO Wn HD A FP WN KF OS

 

fase 3:19-cv-01387-DMS-RBM Document 36 Filed 08/25/20 PagelD.217 Page1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

D’RON BOTTS, Case No.: 3:19-cv-01387-DMS-RBM
Plaintiff,
ORDER GRANTING JOINT MOTION
ve TO CONTINUE TRIAL-RELATED
DATES
CORRECTIONAL OFFICER

SHEPPARD, et al.,
Defendants.

 

[Doc. 35]

 

Before the Court is Plaintiff D’Ron Botts (“Plaintiff”) and Defendants J. Newman,
C. Legge, R. Rodriguez, F. Camacho, A. Shepherd, and D. Paramo’s (collectively
‘“Defendants”) Joint Motion to Continue Trial-Related Dates (“Joint Motion”). (Doc. 35.)
Due to the ongoing COVID-19 pandemic, the parties’ attorneys are having difficulty
complying with the June 19, 2020 Amended Scheduling Order. (Docs. 32, 35.) The
Scheduling Order required all fact discovery be completed by September 11, 2020. (Doc.
32 at 2.) The parties allege they are currently unable to depose Plaintiff or three of
Plaintiff's witnesses because of the California Department of Corrections and
Rehabilitation’s (“CDCR”) COVID-19 movement and visitation restrictions. (Doc. 35 at

2-3.) Plaintiff's counsel also alleges he is unable to meet with his client. (/d. at 3.)

 

3:19-cv-01387-DMS-RBM

 
oO DAN DBA BP WY YN

DO wo WO WN KH WH HP KH HNO ww HR He eK Re KE ee Ee
CO SN DR WA BP WOW NYO KH CO OBO Wns DB Nn FP WW NYO YH OS

ea

 

 

fase 3:19-cv-01387-DMS-RBM Document 36 Filed 08/25/20 PagelD.218 Page 2 of 5

Therefore, the parties seek a sixty-day continuance of all dates in the June 19, 2020
Amended Scheduling Order. (Doc. 35 at 4.)

A scheduling order may be modified only upon a showing of good cause and with
the judge’s consent. FED. R. CIV. P. 16(b)(4); see, e.g., Johnson v. Mammoth Recreations,
Inc., 975 F.2d 604, 609 (9th Cir. 1992) (stating, “the focus of [the good cause] inquiry is
upon the moving party’s reasons for seeking modification.”). Here, CDCR’s movement
restriction guidelines are impeding the parties’ ability to conduct video depositions of fact
witnesses. High Desert State Prison, Mule Creek State Prison, and California Health Care
Facility-Stockton have all halted inmate movement due to COVID-19 Outbreaks. (Doc.
35 at 2.) Mule Creek State Prison, where two witnesses are housed, has thirty-two active
COVID-19 cases and twenty-seven in the last two weeks. (Docs. 34 at 2; Doc. 35 at 2.)
This is the parties’ third request to amend the Scheduling Order. (Docs. 28, 31, 35.) As
such, the Court finds good cause to amend the June 19, 2020 Scheduling Order.
Accordingly, the Joint Motion is GRANTED. All dates set in the June 19, 2020 Amended
Scheduling Order (Doc. 32) are hereby AMENDED AS FOLLOWS:

1. All fact discovery shall be completed by all parties by November 6, 2020.
“Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
time in advance of the cut-off date, so it may be completed by the cut-off date, taking into
account the times for service, notice and response as set forth in the Federal Rules of Civil
Procedure. Counsel shall promptly and in good faith meet and confer with regard to
all discovery disputes in compliance with Local Rule 26.1(a). The Court expects
counsel to make every effort to resolve all disputes without court intervention through the
meet and confer process. If the parties reach an impasse on any discovery issue, counsel
shall file an appropriate motion within the time limit and procedures outlined in the
undersigned magistrate judge’s chambers rules. A failure to comply in this regard will
result in a waiver of a party’s discovery issue. Absent an order of the Court, no

stipulation continuing or altering this requirement will be recognized by the Court.

2

3:19-cv-01387-DMS-RBM

 
Oo A HN HD nH BPW YN

—
oO

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

7

 

 

[ase 3:19-cv-01387-DMS-RBM Document 36 Filed 08/25/20 PagelD.219 Page 3of5

2. The parties shall designate their respective experts in writing by December
16,2020. The parties must identify any person who may be used at trial to present evidence
pursuant to Rules 702, 703, or 705 of the Federal Rules of Evidence. This requirement is
not limited to retained experts. The date for exchange of rebuttal experts shall be by
January 6, 2021. The written designations shall include the name, address and telephone
number of the expert and a reasonable summary of the testimony the expert is expected to
provide. The list shall also include the normal rates the expert charges for deposition and
trial testimony.

3. By February 3, 2021, each party shall comply with the disclosure provisions
in Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
requirement applies to all persons retained or specially employed to provide expert
testimony, or whose duties as an employee of the party regularly involve the giving of
expert testimony. Except as provided in the paragraph below, any party that fails to
make these disclosures shall not, absent substantial justification, be permitted to use
evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
the Court may impose sanctions as permitted by Federal Rule of Civil Procedure
37(c).

4. Any party shall supplement its disclosure regarding contradictory or rebuttal
evidence under Federal Rule of Civil Procedure 26(a)(2)(D) by February 19, 2021.

5. All expert discovery shall be completed by all parties by March 12, 2021.
The parties shall comply with the same procedures set forth in the paragraph governing
fact discovery.

6. Failure to comply with this section or any other discovery order of the Court
may result in the sanctions provided for in Federal Rule of Civil Procedure 37, including a
prohibition on the introduction of experts or other designated matters in evidence.

7. All other pretrial motions must be filed by April 12, 2021. Counsel for the
moving party must obtain a motion hearing date from the law clerk of the judge who will

hear the motion. The period between the date you request a motion date and the hearing

3

3:19-cv-01387-DMS-RBM

 
0 OA YN HD nA FR WY YN

NY NO NO HN KN WN WKN NN KN RR Re Re Re Re eR
CO nN DN ON BR WN KF CO Oo HN KH WHA BPW NY KF CS

—

 

 

ase 3:19-cv-01387-DMS-RBM Document 36 Filed 08/25/20 PagelD.220 Page 4of5

date may vary from one district judge to another. Please plan accordingly. Failure to make
a timely request for a motion date may result in the motion not being heard. Motions in
limine are to be filed as directed in the Local Rules, or as otherwise set by the district judge.

8. A Mandatory Settlement Conference shall be conducted on July 14, 2021 at
9:30 a.m. in the chambers of Magistrate Judge Ruth Bermudez Montenegro, United
States Courthouse, 2003 W. Adams Ave., El Centro, CA 92243. Counsel or any party
representing himself or herself shall submit confidential settlement briefs directly to
chambers by June 30, 2021. All parties are ordered to read and to fully comply with the
chamber rules of the assigned magistrate judge.

9. Counsel shall file their Memoranda of Contentions of Fact and Law and take
any other action required by Local Rule 16.1(f)(2) by July 23, 2021.

10. Counsel shall comply with the pre-trial disclosure requirements of Federal
Rule of Civil Procedure 26(a)(3) by July 23,2021. Failure to comply with these disclosure
requirements could result in evidence preclusion or other sanctions under Federal Rule of
Civil Procedure 37.

11. Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
July 30, 2021. At this meeting, counsel shall discuss and attempt to enter into stipulations
and agreements resulting in simplification of the triable issues. Counsel shall exchange
copies and/or display all exhibits other than those to be used for impeachment. The exhibits
shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall note any
objections they have to any other parties’ Pretrial Disclosures under Federal Rule of Civil
Procedure 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial
conference order.

12. Counsel for Plaintiff will be responsible for preparing the pretrial order and
arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By August 6,
2021, Plaintiff's counsel must provide opposing counsel with the proposed pretrial order
for review and approval. Opposing counsel must communicate promptly with Plaintiff's

attorney concerning any objections to form or content of the pretrial order, and both parties

4

3:19-ev-01387-DMS-RBM

 
0 Oo ND nA BP WD YPN

NO NO wp bh bh NH KH KN NO HR HB HB HF HF RP Re Re
ON DB ON FP WY NYO —|& CO OO WN HDB WH FF WD NY YK O&O

Tmt

 

 

ase 3:19-cv-01387-DMS-RBM Document 36 Filed 08/25/20 PagelD.221 Page5of5

shall attempt promptly to resolve their differences, if any, concerning the order.

13. The Proposed Final Pretrial Conference Order, including objections to any
other parties’ Federal Rule of Civil Procedure 26(a)(3) Pretrial Disclosures shall be
prepared, served and lodged with the assigned district judge by August 13, 2021, and shall
be in the form prescribed in and comply with Local Rule 16.1(f)(6).

14. The final Pretrial Conference is scheduled on the calendar of the Honorable
Dana M. Sabraw on August 20, 2021 at 10:30 a.m. The trial is scheduled to start on
September 20, 2021 at 9:00 a.m.

15. The parties must review the chambers’ rules for the assigned district judge
and magistrate judge. |

16. A post-trial settlement conference before a magistrate judge may be held
within thirty (30) days of verdict in the case.

17. The dates and times set forth herein will not be modified except for good cause
shown.

18. Briefs or memoranda in support of or in opposition to any pending motion
shall not exceed twenty-five (25) pages in length without leave of a district court judge.
No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
and a table of authorities cited.

19. Plaintiffs counsel shall serve a copy of this order on all parties that enter this
case hereafter.

IT IS SO ORDERED.

DATE: August 24, 2020
JAD An
HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

 

3:19-cv-01387-DMS-RBM

 
